Case 5:20-cv-00550-GW-SP Document 20 Filed 08/25/20 Page 1 of 1 Page ID #:63



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    RAFAEL ARROYO, JR.,                    Case No. EDCV 20-550-GW-SPx

  12                      Plaintiff,

  13          v.                                 ORDER TO DISMISS WITHOUT
                                                 PREJUDICE
  14    THRIFTY PAYLESS, INC., et al.,
  15                      Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed without prejudice
  20
             IT IS SO ORDERED.
  21

  22 Dated: August 25, 2020

  23
                                             _________________________________
  24                                         HON. GEORGE H. WU,
  25                                         UNITED STATES DISTRICT JUDGE
  26

  27

  28
